Ex. PyoDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-14, 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination an apparatus for remote detection of plant growth dynamics, the apparatus comprising: a controller module coupled to the excitation LED module and the detection module, the controller module configured to provide the excitation control signal to the excitation module, to capture the initial and excited detection electrical signals from the detection module and to determine chlorophyll fluorescence data based, at least in part, on the initial and excited detection electrical signals , the excitation control signal comprising an excitation pulse, the excitation pulse comprising a pulse train defined by a plurality of excitation pulse parameters comprising a maximum current amplitude, a duty cycle, an excitation pulse period (Tg), a pulse train pulse period (Tp) and an excitation pulse fundamental frequency, a respective value of each of the plurality of the excitation pulse parameters related to a growth dynamic of the plant species and the controller module is configured to capture the initial detection electrical signal prior to capturing the excited detection electrical signal.
Regarding claim 9, the prior art of record fail to teach either singly or in combination a method for remote detection of plant growth dynamics, the method comprising: capturing, by the controller module, the initial and excited detection electrical signals from the detection module, the initial detection electrical signal captured prior to capturing the excited detection electrical signal, the excitation control signal comprising an excitation pulse, the excitation pulse comprising a pulse train defined by a plurality of excitation pulse parameters comprising a maximum current amplitude, a duty cycle, an excitation pulse period (Tg), a pulse train pulse period (Tp) and an excitation pulse fundamental frequency, a respective value of each of the plurality of the excitation pulse parameters related to a growth dynamic of the plant species; and determining, by the controller module, chlorophyll fluorescence data based, at least in part, on the initial and excited detection electrical signals.
Regarding claim 17, the prior art of record fail to teach either singly or in combination a system for remote detection of plant growth dynamics, the system comprising: the controller module configured to provide the excitation control signal to the excitation module, to capture the initial and excited detection electrical signals from the detection module and to determine chlorophyll fluorescence data based, at least in part, on the initial and excited detection electrical signals, the excitation control signal comprising an excitation pulse, the excitation pulse comprising a pulse train defined by a plurality of excitation pulse parameters comprising a maximum current amplitude, a duty cycle, an excitation pulse period (Tg), a pulse train pulse period (Tp) and an excitation pulse fundamental frequency, a respective value of each of the plurality of the excitation pulse parameters related to a growth dynamic of the plant species and the controller module is configured to capture the initial detection electrical signal prior to capturing the excited detection electrical signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   






/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878